Citation Nr: 1450993	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for sciatic nerve disability, to include as secondary to low back disability.

3.  Entitlement to service connection for mitral valve prolapse.

4.  Entitlement to service connection for positional orthostatic tachycardia syndrome, to include as secondary to mitral valve prolapse.

5.  Entitlement to service connection for residuals of a stroke, to include as secondary to mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA), Regional Offices (ROs).

In July 2009, the RO located in New Orleans, Louisiana, denied the claim of service connection for low back disability.  In this regard, the Board notes that the Veteran, in pertinent part, presently seeks to reopen the previously denied claim of service connection for low back disability that was previously finally denied by the RO in May 1988.  The Veteran did not appeal the prior final decision denying the claim, therefore, in order for VA to review the merits of that claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). As such, the issues are before the Board as captioned above.

In January 2010, the RO located in St. Louis, Missouri, also denied the remaining claims on appeal as captioned above.  The Veteran timely expressed disagreement with both rating decisions and perfected a substantive appeal.  Jurisdiction of this matter is currently with the RO located in New Orleans, Louisiana.


 In March 2013, the Veteran and his spouse testified at a video conference hearing over which the undersigned presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  All evidence contained in both the paper and paperless claims file has been considered by the Board in adjudicating this matter.  

The issues of service connection for low back disability on the merits; a sciatic nerve disability; mitral valve prolapse; positional orthostatic tachycardia syndrome; and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by the RO in May 1988.  The Veteran was notified of this decision in a letter dated June 10, 1988.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the May 1988 decision that denied service connection for low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 1988 rating decision that denied service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).
 
2.  Additional evidence received since the May 1988 rating decision that denied service connection for low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board reopens the previously denied claim of service connection for a low back disability.  As such, any deficient notice for the claim as to the criteria for reopening and establishing the underlying claim of service connection is not prejudicial to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening the Claim of Service Connection for Low Back Disability

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307 , 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has low back disability that is manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the May 1988 rating decision denying service connection for a low back disability, and new and material evidence was not received within one year of that decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In the May 1988 decision, the RO denied service connection for low back disability because there was no evidence of a current disability  that was related to service.  Specifically, the RO had scheduled the Veteran for a VA examination so as to ascertain the nature and etiology of his asserted disability.  As the Veteran failed to report as scheduled, the claim was denied based on the evidence of record.

At the time of the May 1988 rating decision, the record included the Veteran's service treatment records that included treatment for back pain and his claim for benefits.

Relevant evidence submitted and obtained since the May 1988 RO decision includes VA outpatient treatment records dated from 2008 showing a history of chronic back pain; and testimony and lay statements of the Veteran and his spouse 's as to the onset and continuity of symptoms since service.  

The Board finds that the lay statements and testimony of the Veteran and his spouse, coupled with the VA outpatient treatment records showing a history of chronic back disability are credible for the limited purpose of reopening the claim.   See Justus, 3 Vet. App. at 512-513.  The additional evidence when considered with the old raises a reasonable possibility of substantiating the claim.  See Shade.   Therefore, the claim of entitlement to service connection for a low back disability is  reopened.


ORDER

New and material evidence having been received, the claim of service connection for low back disability is reopened.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for low back disability, on the merits; a sciatic nerve disability; mitral valve prolapse; positional orthostatic tachycardia syndrome; and residuals of a stroke.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Initially, the Board notes that during the March 2013 hearing, the Veteran indicated that he was in receipt of Social Security Administration disability benefits.  While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to a claim before the Board, in that they may provide a basis for entitlement to service connection.  As such, the Board must remand so that the agency of original jurisdiction can make arrangements to obtain the Veteran's Social Security Administration records, including any decisions and the evidence relied upon in those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Low Back and Sciatic Nerve Disabilities

The Veteran asserts that he has ongoing low back and sciatic nerve disabilities that are manifested as a result of his period of active service.  Service treatment records show that clinical evaluation of the spine in May 1983 (in conjunction with entrance into service) was within normal limits.  Service treatment records dated in October 1985, November 1986, October 1987, and November 1987 show ongoing treatment for chronic mechanical low back pain.  Following service, VA outpatient treatment records dated from 2008 show a history of chronic low back pain.  The Veteran's testimony reflects a continuity of back symptoms ever since service.

VA is obliged to provide an examination in connection with a service connection claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  An examination is needed to obtain an opinion as to whether any current low back disability is related to the conditions identified in service.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  As the Veteran has asserted that his sciatic nerve disability is secondary to his low back disability, an opinion should also be obtained as to the asserted relationship.

The Board notes that the Veteran had been scheduled for a VA examination in April 1988, but that he failed to report.  During the March 2013 hearing, the Veteran asserted that he had not been residing at his address of record and that he had not received notice of the scheduled examination.  The claims file also shows that he was scheduled for a VA spine examination in February 2010, but that he cancelled the appointment prior to the date of examination.   During the March 2013 hearing, the Veteran's representative indicated that the Veteran was willing to report for a VA examination.  

In light of the representations made during the March 2013 hearing by both the 
Veteran and his representative, the Board will remand to permit an examination to be scheduled.  See 38 C.F.R. § 3.655.  However, the Board notes that the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

Mitral Valve Prolapse, Positional Orthostatic
Tachycardia Syndrome, and Residuals of a Stroke

The Veteran asserts that he has mitral valve prolapse that was manifested during his period of active service.  He has also asserted that he has since manifested positional orthostatic tachycardia syndrome and a stroke as a result of the mitral valve prolapse.  During the March 2013 hearing, the Veteran and his representative suggested that the Veteran exhibited extreme fatigue during service that was indicative of the existence of mitral valve prolapse at that time.

Service treatment records show that in January 1987, the Veteran was treated for symptoms that included extreme exhaustion during work that prevented him from conducting normal daily duty activities.  In July 1987, he was treated for a reported six month history of a lack of energy.  Following service, a private medical record dated in December 2000 shows that the Veteran was evaluated for mitral valve prolapse.  Post-service treatment records also show a cerebrovascular accident and positional orthostatic tachycardia syndrome.  In light of the foregoing, the Board finds that a medical nexus opinion is needed to fairly decide this appeal.  As indicated above, VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon, 20 Vet. App. at 79.  As the Veteran has asserted that positional orthostatic tachycardia syndrome and residuals of a stroke are secondary to his mitral valve prolapse, an opinion should also be obtained as to the asserted relationship.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  

The Veteran is advised that failure to report for any scheduled VA examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall take the necessary steps to obtain a complete copy of any and all adjudications and the records underlying the adjudications of the Veteran's claim for Social Security Administration disability benefits. 

Efforts to obtain the records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts to obtain the records would be futile.

2.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.
3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any low back disability diagnosed over the course of this appeal.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current diagnosis (diagnosed at any time over the course of this appeal) of a low back disability and/or a sciatic nerve disability?

(b) If the Veteran does have a diagnosis of a current low back and/or sciatic nerve disability, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In rendering this opinion, consideration should be given to the October 1985, November 1986, October 1987, and November 1987 service treatment records show ongoing treatment for chronic low back pain.

(c) Is it at least as likely as not that any sciatic nerve disability was caused (in whole or in part) by the asserted low back disability?

(d) Is it at least as likely as not that any current sciatic nerve disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the asserted low back disability?

If the Veteran's current sciatic nerve disability is aggravated by a low back disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular low back or sciatic nerve disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of any mitral valve prolapse, positional orthostatic tachycardia syndrome, and/or residuals of a stroke diagnosed over the course of this appeal.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken. 

The examiner is directed to answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current diagnosis (diagnosed at any time over the course of this appeal) of mitral valve prolapse, positional orthostatic tachycardia syndrome, and/or residuals of a stroke?

(b) If the Veteran does have a diagnosis of a current mitral valve prolapse, positional orthostatic tachycardia syndrome, and/or residuals of a stroke, is it at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In rendering this opinion, consideration should be given to the January and July 1987 service treatment records showing treatment for extreme exhaustion and chronic lack of energy.

(c) Is it at least as likely as not that any positional orthostatic tachycardia syndrome and/or residuals of a stroke were caused (in whole or in part) by the asserted mitral valve prolapse?

(d) Is it at least as likely as not that any current positional orthostatic tachycardia syndrome and/or residuals of a stroke is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the asserted mitral valve prolapse?

If the Veteran's current positional orthostatic tachycardia syndrome and/or residuals of a stroke is aggravated by mitral valve prolapse, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for mitral valve prolapse, positional orthostatic tachycardia syndrome, and/or residuals of a stroke in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  If necessary, the examiner shall attempt to reconcile the opinion with any other medical opinions of record.  All opinions expressed must be accompanied by a complete rationale.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


